Citation Nr: 1455093	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cervical spine disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to July 1971.  He served in the Republic of Vietnam from August 1968 to August 1969.  His decorations include the Vietnam Service Medal with 4 Bronze Service Stars, a Bronze Star and a Purple Heart.  

This appeal arose before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA), Regional Office (RO) that denied, in part, the claim of entitlement to service connection for a cervical spine disorder.  In June 2011, the Veteran testified before the undersigned at a personal hearing conducted at the RO; a transcript of this proceeding has been included in the claims folder.  In January 2012, the case was remanded to the RO for additional evidentiary development.  The instructions of this remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

When this case was previously before the Board in January 2012, it had included the claim of entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.  In September 2012, the RO issued a decision that awarded service connection for comedonal acne/epidermal inclusion cyst.  Since this is a complete grant of the claim, this issue is no longer before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the additional delay in this case is regrettable, the Board has determined that additional development is needed in order to fully and fairly decide the Veteran's claim for service connection for a cervical spine disorder.

The Veteran has contended that he has a cervical spine disorder that is a direct result of several injuries sustained in service.  He stated that, as a helicopter pilot, he was involved in four crashes; he was also involved in a motor vehicle accident (his car was rear-ended).  He indicated that he has experienced neck pain ever since service. 

The Veteran's DD-214 establishes that he served as a helicopter pilot; he also served for a year in Vietnam and engaged in direct combat, receiving the Vietnam Service Medal with 4 Bronze Service Stars and a Purple Heart.  He was also awarded an Air Medal with 'V' Device for heroism while flying as an aircraft commander of an AH-1G gunship, neutralizing enemy positions in support of ground troops.  Because the Veteran engaged in combat with the enemy, satisfactory lay evidence of service incurrence of an injury may be accepted as evidence of the injury, if it is consistent with circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).  The Veteran has alleged that he sustained injuries to his neck when he was forced to essentially crash land his helicopter after his hydraulic system was damaged during a firefight.  He stated that he did not report any injuries in order to maintain his flight status.  Given the Veteran's known duties and in light of his numerous awards for valor, the Board finds that such an injury is consistent with his service.  Moreover, the service treatment records note that he was seen in August 1967 with complaints of neck pain after he was involved in a motor vehicle accident; x-rays taken at that time were normal.  In June 1969, he complained of upper thoracic back pain; while there was some tenderness to palpation there were no spasms.  The diagnosis included a possible muscle strain.  By the following day, he had significantly improved.  The Veteran was discharged in July 1971 and his June 1971 separation examination made no mention of any neck complaints.

The first post-service treatment record concerning his neck was a MRI report dated in January 1995.  This found multiple level disc disease of the cervical spine.  In September 2005, he was seen with complaints of neck pain following a motor vehicle accident one month before.  Again, degenerative disc disease was noted.  

The Veteran was examined by VA in April 2008; however, since the claims folder was not available to the examiner, no opinion was proffered.  He was re-examined by VA in January 2009.  The claims folder was reviewed and the examiner noted the August 1967 motor vehicle accident.  It was noted that, while the Veteran claimed to have neck pain after this, a subsequent flight physical made no mention of any neck complaints.  In 1995, he was found to have multi-level cervical spine degenerative disc disease (DDD).  He then sustained another neck injury in 2005 after a motor vehicle accident.  He indicated that after his release from service he had sought chiropractic treatment, which provided some relief.  The examiner found that he had some left-sided pain at the base of the neck.  DDD was diagnosed.  The examiner concluded that the Veteran had had several acute episodes involving the neck, the first occurring in August 1967, but with no "real medical history documenting any ongoing trouble."  It was commented that the Veteran did have cervical spondylosis that would progress over time.  The examiner then said that "[i]t does not seem to be related to one specific episode in 1967.  There is no documentation that he had any ongoing trouble from that 1967 episode until the mid '90's and there has been another motor vehicle accident in 2006 which would aggravate the discomfort."  The examiner then concluded as follows:  "To state with reasonable medical certainty, what happened while he was in the military was a temporary aggravation but I cannot state that it was the cause of his underlying present degenerative cervical disk disease."

The Veteran sought treatment from VA from 2007 to 2013.  On several occasions he reported suffering from neck pain.  He was treated with traction and injections.

For several reasons, the Board finds this examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes to conduct a VA examination, it must ensure that the examination or the opinion is adequate).  While the examiner noted that the claims folder had been available for review, it is unclear to the Board that the examiner reviewed all the service treatment/personnel records.  The examiner only referenced the August 1967 motor vehicle accident; no reference was made to the June 1969 treatment note concerning upper thoracic back pain.  The examiner also did not take into consideration the circumstances and hardships of the Veteran's combat service, to include his credible assertions that he had sustained neck injuries following crash landings of his helicopter.  

The examiner also found no documentation of any ongoing complaints between the date of the Veteran's discharge from service and the mid 1990's, when DDD was found on MRI.  However, this suggests that the examiner's opinion was based on the lack of medical treatment and ignored his lay statements of continuing neck problems ever since service, despite the fact the Veteran is competent to report his symptoms.  See Falzone v. Brown 8 Vet. App. 398 (1995).  Finally, the examiner concluded that it could not be stated if an injury sustained in service was the cause of the underlying DDD; however, no rationale was provided for this conclusion.

The Board also finds that another examination that takes into consideration the treatment records dated from 2007 to 2013 is necessary, particularly since these include multiple complaints of neck pain and findings of cervical spine stenosis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all VA and non-VA health care providers from whom he has sought treatment for his cervical spine disability since October 2013.  Any records identified must be obtained and associated with the claims folder.

2.  Once the above-requested development has been completed, conduct an appropriate VA orthopedic examination by a qualified physician in order to ascertain the etiology of the Veteran's currently diagnosed DDD of the cervical spine.  The examiner must review the entire claims folder, to include the service treatment/personnel records and this remand, in conjunction with the examination.  The examination report must indicate that this review was conducted.  The examiner should opine whether it is at least as likely as not (a 50-50 degree of probability) that the Veteran's diagnosed DDD of the cervical spine is etiologically related to his service, to include an August 1967 motor vehicle accident or injuries sustained during his time as a combat helicopter pilot.  The examiner should also discuss the role of the 2005 intercurrent motor vehicle accident on the development of his cervical spine DDD.  All indicated special studies deemed necessary to render the requested opinion must be conducted.  A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  If any of the requested development is inadequate or incomplete, corrective action must be taken by the RO/AMC.

5.  Once the above development has been completed to the extent possible, readjudicate the Veteran's claim of entitlement to service connection for a cervical spine disorder.  If the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



